ACCEPTED
                                                                                                 12-14-00102-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                           1/23/2015 12:48:06 PM
                                                                                                    CATHY LUSK
                                                                                                          CLERK




                             CAUSE NO. 12-14-00102-CR
                                                                          FILED IN
                                                                   12th COURT OF APPEALS
STATE OF TEXAS                               §              IN THE      TYLER, TEXAS
                                             §                     1/23/2015 12:48:06 PM
VS.                                          §              TWELFTH COURT
                                                                        CATHY S. LUSK
                                             §                              Clerk
TRACY TREVINO                                §              OF APPEALS

          MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Donna G. Kaspar, District Attorney, Appellee in the above styled and

numbered cause, and moves this Court to grant an extension of time to file appellee’s

brief, pursuant to Rule 38.6 of the Texas rules of Appellate Procedure, and for good cause

shows the following:

       1. This case is on appeal from the 349th Judicial District Court of Houston

           County, Texas.

       2. The case below was styled the State of Texas vs. TRACY TREVINO and

           numbered 13CR-034.

       3. Appellant was convicted of Aggravated Assault with a Deadly Weapon.

       4. Appellant’s brief was filed on December 23, 2014.

       5. Appellee’s brief is presently due on January 23, 2015.

       6. Appellee requests an extension of time of 30 days from the present date.

       7. No extension to file the brief has been received in this cause by Appellee.

       8. Appellee relies on the following facts as good cause for the requested

           extension:
               a. Donna Gordon Kaspar received the appellant’s brief on December 23,

                  2014.

               b. Counsel was not in the office until January 2, 2015.

               c. Counsel had court with many cases on the docket on January 5, 2015

                  and a jury trial that began on January 6, 2015 and ended on January 8,

                  2015.

               d. Counsel had court with many cases on the docket on January 9, 2015.

               e. Counsel had appointments outside the office all day on January 13,

                  2015.

               f. Counsel had court with many cases on the docket on January 15, 2015.

               g. Counsel was in a jury trial that began on January 20, 2015 and ended

                  January 22, 2015.

WHEREFORE, PREMISES CONSIDERED, Donna G. Kaspar, District Attorney,

prays that this Court grant this Motion To Extend Time to File Appellant’s Brief, and for

such other and further relief as the Court may deem appropriate.

                                             Respectfully Submitted,

                                            Donna G. Kaspar
                                             Donna G. Kaspar
                                             401 E. Houston Ave.
                                             Crockett, Texas 75835
                                             (936) 544-3255 ext. 245
                                             (936) 544-2790 (fax)
                                             State Bar No 00785201
                                             dgordon@co.houston.tx.us
                                   CERTIFICATE OF SERVICE

       A true and correct copy of the above and foregoing has been served on:

Mark Cargill
Fax # 903-729-5112
by fax this the 23rd day of January, 2015.

                                              Donna G. Kaspar
                                             ___________________________________
                                             DONNA G. KASPAR